United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1544
                                  ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
Dewayne Calvin Bryant, also known as *
Weasel, also known as Weed, also      * [UNPUBLISHED]
known as Whees,                       *
                                      *
            Appellant.                *
                                 ___________

                             Submitted: March 26, 2009
                                Filed: March 31, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Upon revoking Dewayne Calvin Bryant’s supervised release, the district court1
sentenced him above the advisory Guidelines range (4-10 months) to 20 months in
prison with no further supervised release. Bryant appeals his sentence.




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
        We conclude that the sentence is not unreasonable. See United States v. Tyson,
413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (review of revocation sentences).
First, the 20-month sentence does not exceed the statutory maximum authorized where
the offenses underlying Bryant’s supervised release were a Class B felony and a Class
C felony. See 18 U.S.C. § 3583(e)(3) (maximum prison term upon revocation of
supervised release is 3 years for Class B felony and 2 years for Class C felony).
Second, the sentence resulted from the district court’s consideration of relevant policy
statements and18 U.S.C. § 3553(a) factors. See 18 U.S.C. § 3583(e) (specifying
§ 3553(a) factors court should consider in revocation decision); U.S.S.G. § 7B1.4, p.s.
(recommended prison term); United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir.
2006) (appellate court reviews revocation sentence to determine whether it is
unreasonable in relation to, inter alia, advisory Guidelines range and § 3553(a)
factors).

      Accordingly, we affirm the judgment. We also grant counsel’s motion to
withdraw.
                     ______________________________




                                          -2-